          Case 2:19-cv-00149-JM Document 131 Filed 08/18/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

BILLY MACK NICHOLS, JR.                                                              PLAINTIFF
ADC #92713

V.                                  No. 2:19CV00149-JM-JTR

GARY R. KERSTEIN, Doctor, et al.                                                 DEFENDANTS


                                            JUDGMENT

       Consistent with the Order on this day, this case is dismissed without prejudice. All relief

sought is denied, and the case is closed.

       Dated this 18th day of August, 2020.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
